[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING
The City of Hartford's September 14, 1998 Application to Vacate and/or Modify Arbitration Award is denied. The defendant's October 13, 1998, Cross Application is granted and the award is confirmed pursuant to General Statutes § 52-417 for the following reasons:
1. The arbitration award conforms to the unrestricted submission;
2. The court cannot and should not substitute its judgment for that of the arbitrators, who unanimously concluded that the City had not met its burden of proof with regard to the suspension and lacked just cause for the indefinite suspension.Diamond Fertilizer and Chemical Corp. v. Commodities TrainingInt'l. Corp., 211 Conn. 541, 549 (1989); and
3. In light of the facts in the record, the panel's award did not contravene an explicit, well-defined and dominant public policy. Watertown Police Union Local 541 v. Watertown,
CT Page 14565210 Conn. 333, 339-40 (1989).
Douglas S. Lavine Judge, Superior Court